Citation Nr: 0400820	
Decision Date: 01/09/04    Archive Date: 01/22/04

DOCKET NO.  95-33 076A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Sean Ravin, Attorney at Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran served on active duty from June 1981 to November 
1984, from December 1990 to May 1991, and from July 1996 to 
March 1997.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1995 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
entitlement to service connection for hypertension.  The 
veteran subsequently perfected a timely appeal of that 
decision.

In a VA Form 9 submitted in November 1995, the veteran 
indicated that he wished to appear at a personal hearing 
before a Member of the Board.  A hearing was subsequently 
scheduled, and the veteran was so notified in a September 
1999 letter from the RO.  However, later that month, the 
veteran failed to report for his hearing.  To the Board's 
knowledge, the veteran has offered no explanation as to why 
he was unable to appear, and has since made no request for 
another hearing.  Accordingly, the Board will proceed to a 
decision on this appeal as if the hearing request had been 
withdrawn.  See 38 C.F.R. § 20.704(d) (2003).

The record reflects that this case has previously come before 
the Board on appeal.  In a September 2000 decision, the Board 
denied the veteran's claim of entitlement to service 
connection for hypertension.  The Board also denied a claim 
of entitlement to an increased evaluation for lumbosacral 
strain.  The veteran subsequently appealed those issues to 
the United States Court of Appeals for Veterans Claims 
(Court).  

While that case was pending at the Court, the VA Office of 
the General Counsel filed an unopposed motion to vacate the 
Board's September 2000 decision, to the extent that it had 
denied his claims of service connection for hypertension and 
an increased rating for a back disability, and to remand 
these claims for readjudication.  In a June 2001 Order, the 
Court granted that motion, vacated the Board's September 2000 
decision to the extent requested, and remanded these claims 
to the Board for compliance with directives that were 
specified in the unopposed motion.

Thereafter, in a July 2002 decision, the Board once again 
denied entitlement to service connection for hypertension.  
The Board also determined that it was necessary to undertake 
additional development with respect to the claim for an 
increased evaluation for lumbosacral strain with radicular 
pain, pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2)).  

The veteran subsequently appealed the July 2002 Board 
decision to the Court.  While that case was pending at the 
Court, the VA Office of the General Counsel and the veteran's 
attorney filed a joint motion to vacate the Board's July 2002 
decision, to the extent that it had denied his claim of 
entitlement to service connection for hypertension, and to 
remand this claim for readjudication.  In a March 2003 Order, 
the Court granted that motion, vacated the Board's July 2002 
decision, and remanded this claim to the Board for compliance 
with directives that were specified in the joint motion.

Shortly thereafter, on May 1, 2003, the United States Court 
of Appeals for the Federal Circuit ("Federal Circuit") 
invalidated 38 C.F.R. § 19.9(a)(2), in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003) (hereinafter "DAV").  As a result, the 
Board determined that it could no longer directly undertake 
evidentiary development with respect to veteran's claims.  
Accordingly, in December 2003, the Board remanded the 
veteran's claim of entitlement to an increased evaluation for 
lumbosacral strain to the RO for further evidentiary 
development.

This case is now once again before the Board for review of 
the veteran's claim of entitlement to service connection for 
hypertension consistent with the March 2003 Order of the 
Court.  As will be discussed in greater detail below, this 
appeal is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required. 

In a letter sent to his U.S. Senator in May 2003, the veteran 
appeared to be expressing a desire to reopen a previously 
denied claim of entitlement to service connection for a left 
shoulder disorder.  He also appears to have raised claims of 
entitlement to service connection for anxiety and entitlement 
to an increased evaluation for hemorrhoids.  These matters 
are referred to the RO for appropriate action.

In the September 2000 decision, the Board remanded claims of 
entitlement to service connection for impotence and an 
irregular heart beat, claimed as chronic disabilities 
resulting from an undiagnosed illness, to the RO for 
additional evidentiary development.  These issues are 
apparently still being developed by the RO and have not yet 
been returned to the Board.


REMAND

As discussed in the Introduction, this case was first denied 
by the Board in a September 2000 decision.  The veteran 
subsequently appealed that decision to the Court.  While that 
case was pending at the Court, the VA Office of the General 
Counsel filed an unopposed motion to vacate the Board's 
September 2000 decision.  The motion stated that a remand of 
this case from the Court to the Board was warranted, due to 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000).  This law substantially amended the provisions of 
chapter 51 of title 38 of the United States Code and, among 
other things, eliminated the requirement of a well-grounded 
claim and enhanced the assistance to be afforded to claimants 
in substantiating their claims.  In a June 2001 Order, the 
Court granted that motion, vacated the Board's September 2000 
decision to the extent requested, and remanded these claims 
to the Board for compliance with directives that were 
specified in the unopposed motion.

In a July 2002 decision, the Board once again denied the 
veteran's claim of entitlement to service connection for 
hypertension.  The Board considered the impact of the VCAA on 
the veteran's claim, but concluded that VA had satisfied its 
duty under the VCAA to inform the appellant and his 
representative of the information and evidence needed to 
substantiate his claim.  The Board also concluded that VA had 
satisfied its duty to obtain evidence relevant to the 
veteran's claim.  

The veteran subsequently appealed the July 2002 decision to 
the Court.  While that case was pending at the Court, the VA 
Office of the General Counsel and the veteran's attorney 
filed a joint motion to vacate the Board's July 2002 
decision, and to remand this claim for readjudication.  In 
that motion, the parties asserted that, although the Board 
had found that the veteran had been notified as to the 
evidence needed to substantiate his claim, the Board had 
failed to identify evidence showing that the veteran had been 
advised which portion of the information and evidence, if 
any, was to be provided by him, and which portion would be 
provided by VA.  See Charles v. Principi, 16 Vet. App. 370 
(2002).

In view of the foregoing, the Board finds that this case must 
be remanded to the RO in order to ensure compliance with the 
assistance and notification provisions of the VCAA.  In 
particular, the Board finds that the RO should advise the 
veteran as to his and VA's respective responsibilities under 
the VCAA.  

In accordance with the Court directives discussed above, this 
case is remanded for the following actions:

1.  The RO should ensure that all 
notification and development action 
required by the VCAA (now codified at 
38 U.S.C.A. §§ 5100-5103A, 5106-7 
(West 2002)) have been completed.  In 
particular, the RO should advise the 
veteran as to his and VA's 
responsibilities under the VCAA, 
including which portion of the veteran 
should be provided by the veteran, and 
which portion should be provided by VA.  
The RO is free to undertake any 
development deemed necessary in order to 
fully comply with the VCAA.

2.  Once the foregoing has been 
completed, the RO should readjudicate the 
issue on appeal.  If the benefit sought 
on appeal remains denied, the RO should 
issue an SSOC, and the veteran and his 
representative should be afforded time in 
which to respond.  The veteran's claims 
folder should then be returned to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


